DETAILED ACTION
Response to Arguments
Applicant’s arguments, see e.g. pages 10-12 of the Response filed 28 April 2021, with respect to the previous prior art rejections under 35 U.S.C. §102 and §103 relying on US 2013/0085550 to Polefko et al. have been fully considered and are persuasive.  The previous §102 and §103 rejections have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-18, 20, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,452,293 in view of any of US 2015/0119846 A1 to Joglekar et al.; US 2011/0160794 A1 to Bolea et al.; US 2006/0085040 A1 to VanDanacker; or US 2005/0187593 A1 to Housworth et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims is directed to an apparatus and method for effecting communication with a medical device comprising a programmer and a 
The only feature of the instant independent claims 1 and 12 as now amended which is lacking from the independent claim of the issued ‘293 patent is wherein the wireless transceiver has a transceiver housing and the telemetry device has a physically distinct telemetry head housing. This feature is recited in dependent claims 8 and 19 of the issued ‘293 patent. Additionally, each of the prior art references cited above teaches that use of programmer telemetry heads is well known in the art (e.g. Joglekar paragraphs [0018]-[0020]; Bolea paragraphs [0075]-[0076]; VanDanacker paragraph [0018]; Housworth paragraph [0026]). As such, this feature of the instant independent claims does not meaningfully distinguish from the patented claims in any non-obvious manner.
The instant dependent claims map directly an unambiguously to respective identically worded dependent claims of the '293 patent.

Claims 1-7, 9-18, 20, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,238,878 in view of any of US 2015/0119846 A1 to Joglekar et al.; US 2011/0160794 A1 to Bolea et al.; US 2006/0085040 A1 to VanDanacker; or US 2005/0187593 A1 to Housworth et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims is directed to an apparatus and method for effecting communication with a medical device comprising a programmer and a telemetry apparatus comprising a communication channel, a wireless transceiver , a telemetry device and a third communication link. The instant claims differ primarily in that the instant claims state wherein the medical device is implantable, which is seen as an obvious variant (as evidenced by the allowed dependent claim 11 indicating that the medical device is implantable), and the patented claims more narrowly define that the programmer determines an operational status of at least one of the first and second communication links while also monitoring communication between the wireless programmer and medical device.
The only feature of the instant independent claims 1 and 12 as now amended which is lacking from the independent claim of the issued ‘878 patent is wherein the wireless transceiver has a transceiver housing and the telemetry device has a physically distinct telemetry head housing. This feature is recited in dependent claims 8 and 19 of the issued ‘878 patent. Additionally, each of the prior art references cited above teaches that use of programmer telemetry heads is well known in the art (e.g. Joglekar paragraphs [0018]-[0020]; Bolea paragraphs [0075]-[0076]; VanDanacker paragraph [0018]; Housworth paragraph [0026]). As such, this feature of the instant independent claims does not meaningfully distinguish from the patented claims in any non-obvious manner.
The instant dependent claims map directly an unambiguously to respective identically worded dependent claims of the ‘878 patent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
3 June 2021